DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 2 is objected to because of the following informalities:  “cupper” should be “copper”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US# 2017/0294828) in view of Kuwahara (US# 5804897) or Araki et al (US# 5064029).
	Chen discloses an eddy current damper, comprising: a screw shaft 1 movable in an axial direction; a plurality of first permanent magnets 14 arrayed along a circumferential direction around the screw shaft; a plurality of second permanent magnets 14 each arranged between the first permanent magnets leaving gaps with the first permanent magnets, wherein arrangement of magnetic poles is inverted between the second permanent magnet and the first permanent magnet (figure 2, [0031]); a 
	Regarding claim 2, both Kuwahara and Araki et al teach copper.
	Regarding claim 3, Kuwahara teaches a thickness of the heat transfer layer is not less than 0.6 mm. Figure 7 discloses 1 mm.
	Regarding claim 4, Araki et al  teaches heat transfer layer is made of aluminum.  Col. 11, lines 60-61.
	Regarding claims 5 and 8-9, Kuwahara teaches a coating of a material that is a good electrical conductor such as copper and further teach a specific example where the heat transfer layer is copper and is not less than 1.0 mm and not more than 2.0 mm. Figure 7 and col. 4, lines 55-58.  Aluminum is also known to be a good electrical conductor, such as indicated by Araki et al.  It would have been obvious to 
	Regarding claims 6-7, Kuwahara teaches a thickness of the copper heat transfer layer is not more than 2.0 mm.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY T KING whose telephone number is (571)272-7117. The examiner can normally be reached 10:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571 272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY T KING/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



BTK